DETAILED ACTION 
Claims 2-11, submitted on March 6, 2020, are pending in the application.  Claim 2 is with-drawn, and claims 3-11 are rejected for the reasons set forth below.  No claim is allowed.  
This application, filed on or after March 16, 2013, is being examined under the first-inventor-to-file provisions of the Leahy-Smith America Invents Act (AIA ), Pub. L. No. 112-29, 125 Stat. 284 (2011).  In the event that determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions 
Applicant’s election without traverse of Group II, drawn to a method of treatment of substance abuse disorder, in the reply filed on December 14, 2021 is acknowledged.  Claim 2 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. The examiner suggests that claim 2 be cancelled because it will not be eligible for rejoinder.  See MPEP1 821.04.  
Objections to The Specification 
The disclosure is objected to for the following reasons.  
The tables at pp. 29, 31, and 32 are not legible.  Appropriate correction is required.  
Also, the disclosure contains embedded hyperlinks (p. 32), which are not permitted.  Applicant is required to delete the embedded hyperlinks.  See MPEP 608.01.  
Claim Rejections – 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):  
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.  
Claims 5, 9, and 11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.  
With respect to claims 5 and 9, description of examples or preferences is properly set forth in the specification rather than the claims.  If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim.  See MPEP 2173.05(d).  It is therefore unclear whether claim 5 is limited to a tablet and whether claim 9 is limited to a 50:50 ratio.  
With respect to claim 11, it is not clear how a method of treatment of substance abuse disorder can be “for treatment of pain.”  Statements of intended use such as this are generally “not given weight when it simply expresses the intended result of a process step positively recited.”  See MPEP 2111.04.  
Claim Rejections – 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:  
A person shall be entitled to a patent unless –  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.  
Claims 3-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berger (US 5,217,987 A).  
Berger discloses methods for reducing substance abuse (col. 3, ll. 11-26), achieving absti-nence therefrom, blocking substance-mediated euphoria, and reducing or eliminating substance .  
Claim Rejections – 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:  
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:  (1) determining the scope and contents of the prior art; (2) ascertaining the differences between the prior art and the claims at issue; (3) resolving the level of ordinary skill in the pertinent art; and (4) considering objective evidence present in the application indicating obviousness or nonobviousness.  See MPEP 2141 et seq. 
Claim 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Berger as applied above, and further in view of Kidane (US 2013/0011483 A1). 
The disclosure of Berger is relied upon as set forth above.  The difference between the prior art and claims at issue is that Berger does not specifically disclose the claimed tablet dosage form.  Kidane, however, discloses (para. 0051-52, 0074-76) matrix tablet dosage forms of mazin-dol comprising immediate-release and sustained-release layers, as well as “non-pH-dependent polymers” (para. 0063) and hydrophobic, i.e., water-insoluble, polymers (para. 0053-54).  The relative amounts of the ingredients vary within wide ranges (see, e.g., para. 0056), it being implicit that figuring out the concentrations recited in instant claim 9 would have been viewed as a matter of optimization within the general teachings of Kidane and therefore prima facie obvious.  See MPEP 2144.05.  An example immediate release formulation releases ≥ 80 wt% of the mazindol in ≤1 hour (para. 0034), which meets the limitations of claim 10.  

With regard to claim 7, Berger suggests a dosage amount of “1-3 mg per day,” albeit in the treatment of cocaine (see Example 1 at col. 5-6) rather than opioid abusers, but this dosage amount would nevertheless have been obvious to try when treating heroin addicts, especially in view of similar dosage amounts disclosed in Kidane (see, e.g., Examples 7-13 at pp. 8-9).  
Conclusion 
Inquiries should be directed to the undersigned examiner, Theodore R. Howell, whose telephone number is 571-270-5993 and regular schedule is Monday to Thursday from about 8:00 am to 7:00 pm (Eastern Time).  The examiner’s supervisor, Wu-Cheng (“Winston”) Shen, can be reached by telephone at 571-272-3157.  Interviews are generally welcome, preferably in the afternoon, and are available by telephone or video conferencing.  To schedule an interview, please use the Automated Interview Request system at www.uspto.gov/interviewpractice or call the examiner.  Registered users may obtain information regarding the status of this application from Patent Center, which may be found at patentcenter.uspto.gov.  Information about filing in DOCX format may be found at www.uspto.gov/patents/docx.  For questions about Patent Center or the DOCX file format, call the Electronic Business Center at 866-217-9197.  A Customer Service Representative is available by telephone at 800-786-9199 or 571-272-1000.  
/Theodore R. Howell/ Primary Examiner, Art Unit 1628 


    
        
            
        
            
        
            
        
            
    

    
        1 MANUAL OF PATENT EXAMINING PROCEDURE, Ninth Edition, Latest Revision June 2020